DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. Claims 1-12 are pending in the application.

Claim Rejections - 35 USC § 112
3. The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

4. The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

5. Claims 1-7, 9 and 11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treating diabetic nephropathy, chronic kidney disease, glomerulonephritis and nephrosclerosis, does not reasonably provide enablement for preventing diabetic nephropathy, chronic kidney disease, glomerulonephritis and nephrosclerosis.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. The following eight different factors (see Ex parte Foreman, 230 USPQ at 547; Wands, In re, 
Quantity of experimentation necessary, the amount of direction or guidance provided, presence or absence of working examples, the nature of the invention, the state of the prior art, the relative skill of those in the art, the predictability or unpredictability and the breadth of claims. In the instant case, the specification is not enabling based on atleast four of the above mentioned eight different factors such as quantity of experimentation necessary, the amount of direction or guidance provided, presence of working examples, state of the prior art, unpredictability and the breadth of claims.
The specification teaches therapeutic utility of instant compound for treating chronic kidney diseases based on its known inhibitory effect on Prolyl hydroxylase (PHD) activity. However, there is no teaching or guidance present in the specification for any other mechanism of action of this compound responsible for its therapeutic utility for treating chronic kidney diseases. There are no prior art references provided showing other mechanism of action such as inhibition of any enzyme activity, agonist/antagonist activity at any receptor involved in the etiology of chronic kidney diseases. There are no working examples present showing any mechanism of action such as inhibition of enzyme activity, agonist/antagonist activity at any receptor involved in the etiology of chronic kidney diseases. Therefore, in absence of such teachings, guidance, prior art and working examples, it would require undue experimentation to demonstrate inhibition of every known enzyme and agonist/antagonist activity at every known receptor involved in the etiology of chronic kidney diseases and hence its utility for preventing chronic kidney diseases.  It is well known in the art that there are multiple mechanisms .
6. The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


7. The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


8. Claims 9-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 9-10, steps of administration of the compound are missing and furthermore, it is not clear who is being treated?
In claims 10 and 12, the structure of the agent and steps for its manufacturing in claim 12, are missing.
Claims 11 and 12 are directed to using the compound. However, the steps of administration of the compound are missing and furthermore, it is not clear who is being treated?
Claim Rejections - 35 USC § 103
9. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

10. The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
11. Claims 1-7, 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Mitani (U.S. Patent 8,283,465 B2) in view of Tanaka (J. Pharmacol. Sci.).
Mitani discloses compound 29 (see table 6 in column 105 as well as claims 20 and 26-30) as prolyl hydroxylase (PHD) inhibitor for treating chronic renal failure, nephropathy, renal tubule interstitial disorder and diabetic complications (see col. 2, lines 51-58). Mitani meets all the limitations of instant claims except that Mitani does not teach specifically treating chronic kidney diseases using this compound. However, Tanaka does teach treating chronic kidney diseases by PHD inhibitors via activation of HIF (hypoxia-inducible factor) including diabetic nephropathy, glomerulonephritis in table 1 on page 28, page 27, second column, specifically 3rd paragraph and last paragraph on page 28. Therefore, it would have been obvious to one skilled in the art to use compound 29 disclosed by Mitani having PHD inhibitory activity for treating chronic kidney diseases with reasonable expectation of success.
s 8, 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Mitani (U.S. Patent 8,283,465 B2) in view of Yu (Nephrology, cited on applicant’s form 1449).
Mitani discloses compound 29 (see table 6 in column 105 as well as claims 20 and 26-30) as prolyl hydroxylase (PHD) inhibitor for treating chronic renal failure, nephropathy, renal tubule interstitial disorder and diabetic complications (see col. 2, lines 51-58). Mitani meets all the limitations of instant claims except that Mitani does not teach specifically treating tubulointerstitial fibrosis using this compound. However, Yu does teach treating tubulointerstitial fibrosis by PHD inhibitor, L-mimosine via activation of HIF (hypoxia-inducible factor) on page 63 (also see last paragraph on page 66). Therefore, it would have been obvious to one skilled in the art to use compound 29 disclosed by Mitani having PHD inhibitory activity for treating tubulointerstitial fibrosis with reasonable expectation of success.

13. Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARANJIT AULAKH whose telephone number is (571)272-0678. The examiner can normally be reached Monday-Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



                                  /CHARANJIT AULAKH/                                  Primary Examiner, Art Unit 1625